Citation Nr: 1549078	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increase rating in excess of 30 percent prior to June 27, 2013, and 50 percent from June 27, 2013, for major depressive disorder. 

2. Entitlement to an increased rating in excess of 10 percent for bilateral knee tendonitis (a knee condition).

3. Entitlement to an increased rating in excess of 10 percent for bilateral foot hallux valgus, status-post bunionectomy (a foot condition). 

4. Entitlement to an increased rating of 10 percent for flatfeet. 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esquire

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2004 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for an increased rating for the conditions listed above. 

The Board notes that, in September 2013, the Veteran's claim for an increased rating for his major depressive disorder (MDD) and his flatfeet, were granted. In the September 2013 rating decision, the Veteran was granted an increased rating of 50 percent from June 27, 2013, for his service-connected MDD, and an increased rating of 10 percent from March 30, 2010, for his flatfeet. The Board notes that while the RO did grant an increase in rating, neither is considered a full grant of benefits sought, and thus the Veteran's claim for increased rating remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In his February 2014 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a member of the Board. A hearing was scheduled for October 15, 2015, between the Veteran and a Veterans Law Judge (VLJ). On October 8, 2015, the VA contacted the Veteran to confirm that the Veteran would appear at the hearing, however, at that time, and over the phone, the Veteran request that his hearing be rescheduled for a later date. That Board notes that during this time, the Veteran was in the process of obtaining new counsel, and as such is found to have good cause for rescheduling his hearing. Accordingly, the case should be remanded so that the Veteran can be scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule him for a videoconference hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




